 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL M. BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-169 GEB

12                                Plaintiff,

13                          v.                             STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
14   CHI MENG YANG AND                                     [PROPOSED] FINDINGS AND ORDER
     GAOSHENG LAITINEN,
15
                                 Defendants.
16

17

18          United States of America, by and through its counsel of record, and defendants, by and through
19 their counsel of record, hereby stipulate as follows:

20          1.     A status conference was previously set for August 16, 2019.
21          2.     By this stipulation, the parties now move to continue the status conference from August
22 16, 2019, to September 20, 2019, and to exclude time between August 16, 2019 and September 20,

23 2019, under the Local Code T-4 (to allow defense counsel time to prepare). The parties agree and

24 stipulate, and request the Court find the following:

25                 a. Counsel for the defendants, particularly counsel for defendant Laitinen, who joined
26                     the case on or about July 26, 2019, need additional time to review the discovery,
27                     conduct investigation, interview potential witnesses, and meet with their clients;
28                 b. Counsel for the defendants believes the failure to grant a continuance in this case

      Stipulation and [Proposed] Order                     1
30
 1                     would deny defense counsel reasonable time necessary for effective preparation,

 2                     taking into account the exercise of due diligence;

 3                  c. The government does not object to the continuance.

 4          3.      Based on the above-stated findings, the ends of justice served by continuing the case as

 5 requested outweigh the interest of the public and the defendants in a trial within the original date

 6 prescribed by the Speedy Trial Act.

 7          4.      For the purpose of computing time within which trial must commence under the Speedy

 8 Trial Act, 18 U.S.C. § 3161, et seq., the time period between August 16, 2019, and September 20, 2019,

 9 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it
10 results from a continuance granted by the Court at defendants’ request on the basis of the Court’s

11 finding that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendants in a speedy trial.

13 ///

14 ///

15 ///

16 ///

17 ///

18 ///
19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      Stipulation and [Proposed] Order                   2
30
 1          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4

 5 IT IS SO STIPULATED.

 6                                                           MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8   Dated: September 12, 2019                               /s/ Michael M. Beckwith
 9                                                           MICHAEL M. BECKWITH
                                                             Assistant United States Attorney
10

11
     Dated: September 12, 2019                                /s/ Douglas J. Beevers
12                                                            DOUGLAS J. BEEVERS
                                                              Attorney for Defendant
13                                                            CHI MENG YANG
14

15

16   Dated: September 12, 2019                                 /s/ Mark Reichel
                                                               MARK REICHEL
17                                                             Attorney for Defendant
                                                               GAOSHENG LAITINEN
18
19

20

21

22

23

24

25

26

27

28

      Stipulation and [Proposed] Order                   3
30
 1                                         FINDINGS AND ORDER

 2          The Court, having read and considered the parties’ Stipulation, which this Court incorporates by

 3 reference to this Order in full, hereby finds and orders the following:

 4          1.     A status conference is scheduled for September 20, 2019

 5          2.     In consideration of the reasons set forth in the parties’ Stipulation, the Court finds that the

 6 ends of justice served by continuing the case as requested outweigh the interest of the public and the

 7 defendant in a trial within the original date prescribed by the Speedy Trial Act, and time between August

 8 16, 2019, and September 20, 2019, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

 9 [Local Code T4].
10

11          IT IS SO FOUND AND ORDERED

12          Dated: September 15, 2019

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

      Stipulation and [Proposed] Order                   4
30
